Citation Nr: 1219312	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  10-16 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an allowance for an automobile and adaptive equipment or for adaptive equipment only. 

2.  Entitlement to specially adapted housing. 

3.  Entitlement to special home adaptation. 

4.  Entitlement to special monthly compensation based on the need for aid and attendance of another person or housebound status.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and friend 


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to November 1979.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the benefits sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record indicates that these claims require additional development.  

During a November 2011 hearing before the undersigned Veterans Law Judge, the Veteran contended that he is entitled to the claimed benefits due to his service-connected feet and knee disabilities.  In this regard, the Veteran is service-connected for arthritis, right foot, evaluated as 30 percent disabling; residuals of exostectomy and arthritis, left foot, evaluated as 30 percent disabling; arthritis of the left ankle, evaluated as 20 percent disabling; arthritis of the right ankle, evaluated as 20 percent disabling; degenerative joint disease, left knee, evaluated as 10 percent disabling; and degenerative joint disease, right knee, with patellofemoral syndrome, evaluated as 10 percent disabling.  The combined evaluation is 80 percent, and the Veteran has been awarded a total rating based on individual unemployability due to service-connected disability (TDIU).

During the hearing, the Veteran and a friend gave credible testimony as to the Veteran's daily need for assistance from his friend with daily activities such as getting in and out of bed, getting in and out of a bathtub, getting dressed, cooking, driving and shopping.  He testified that his friend stayed with him about 7-8 hours a day to check on and take care of him.  He also testified as to the problems he had moving around his house due to stairs, lack of ramps, and narrow doors and bathrooms.  He also testified that it was difficult for him to get out of bed due to lower extremity swelling, and that he could not climb up or down steps.  He said that he had no movement of the feet and that if he stepped on a rock he would fall because he had no flexibility.  He stated that he had to use crutches which were painful.  His friend testified that she had not seen the Veteran fall but that he often told her he had fallen.  

The Veteran and his friend are competent to offer testimony as to observable features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The Board has reviewed their testimony in light of the criteria for the claimed disabilities and finds that it indicates that the Veteran's service-connected disabilities may satisfy the criteria for the claimed benefits.  However, there is insufficient competent medical evidence on file for the VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, a VA examination is warranted.

The need for a VA examination is further demonstrated by the fact that the most recent VA examinations of any of the Veteran's service-connected disabilities took place in 2006 and 2007.  Further, VA treatment records reflect that the Veteran had a stroke, which is not service-connected, and a VA examination is necessary to distinguish the symptoms of service-connected disabilities from non-service-connected disabilities.  Finally, a June 2008 VA outpatient treatment report provides that the Veteran had been approved for power mobility and referred for safety and home environmental barriers along with transportation power.  This grant suggests that the Veteran's disabilities may have increased in severity since the last VA examinations and may satisfy the relevant criteria for the claimed benefits.  During the hearing, the Veteran testified that he still did not have the approved power chair because he had the wrong vehicle for it.  

In addition, a review of the claims file reflects that the most recent VA treatment records obtained by VA, that have been considered by an adjudication of the Veteran's claims (a March 2010 supplemental statement of the case (SSOC)) were dated through May 5, 2009.  The claims file contains additional VA treatment records obtained by VA dated through March 24, 2010, but these have not been considered by an adjudication of the Veteran's claims.  Shortly after his hearing, the Veteran submitted VA treatment records dated in December 2011.  The Veteran's Virtual VA eFile contains no medical records.  

Thus, it appears that there exist additional VA treatment records that have not been made part of the record before the Board.  In this regard, statutes and regulations require that VA assist a claimant by obtaining medical records that are necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  There are also heightened obligations to assure that the record is complete with respect to Federal Government records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  VA treatment records are deemed to be constructively of record in proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file copies of all VA treatment records dated after March 24, 2010, from any VA medical facility.

2.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature and current level of severity of each of the Veteran's service-connected disabilities.  The claims file must be made available to the examiner.  The examination should comply with AMIE protocols for the appropriate examination.  A complete rationale for all opinions expressed must be provided.  

In addition, the examiner is asked to address the following questions: 

(a) (1) whether the Veteran requires the regular assistance of another person in activities of daily living, to include consideration of whether he is able to dress or undress himself, to keep himself ordinarily clean and presentable; to feed himself, or to attend to the wants of nature, and, if so, why; (2) whether the Veteran requires the assistance of another in protecting himself from the ordinary hazards of daily living, and, if so, why; (3) whether the Veteran is restricted to his home or the immediate vicinity thereof; (4) to what extent the above limitations are due to the Veteran's service-connected disabilities; and (5) to what extent the above limitations are due to the Veteran's nonservice-connected disabilities, to include a stroke. 

(b) whether the Veteran's service-connected disabilities have resulted in: (1) the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (2) the loss or loss of use of one lower extremity together with residuals of organic disease or injury that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (3) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  The phrase "preclude locomotion" is defined as the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion, although occasional locomotion by other methods may be possible.  The term "loss of use" of a hand or foot means no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination is made on the basis of the actual remaining function, whether the acts of balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.

(c) whether the Veteran's service-connected disabilities have resulted in: (1) loss or permanent loss of use of one or both feet; or (2) ankylosis of one or both knees or ankylosis of one or both hips.

3.  Then, readjudicate the Veteran's claims.  If any of the benefits sought on appeal remain denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


